
	
		I
		111th CONGRESS
		1st Session
		H. R. 4272
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the public tracking of undisbursed balances in
		  expired grant accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Government Grants Accountability
			 Act.
		2.Reports on use of
			 grant funds
			(a)Recipient
			 reportsNot later than 10
			 days after the end of a fiscal year, each recipient that received grant funds
			 during that fiscal year from an agency shall submit a report to that agency
			 that contains, with respect to that fiscal year—
				(1)the total amount
			 of grant funds received from that agency;
				(2)the amount of
			 grant funds received that were expended or obligated to projects or activities;
			 and
				(3)a
			 detailed list of all projects or activities for which grant funds were expended
			 or obligated, including—
					(A)the name of the
			 project or activity;
					(B)a description of
			 the project or activity;
					(C)an evaluation of
			 the completion status of the project or activity;
					(D)an estimate of the
			 number of jobs created and the number of jobs retained by the project or
			 activity; and
					(E)for infrastructure
			 investments made by State and local governments, the purpose, total cost, and
			 rationale of the agency for funding the infrastructure investment with grant
			 funds.
					(b)Agency
			 reportsNot later than 30
			 days after the end of a fiscal year, each agency that made grant funds
			 available to any recipient during that fiscal year shall make the information
			 in reports submitted under subsection (a) publicly available by posting the
			 information on a website. The agency shall include with such information the
			 name of the person to contact at the agency if there are concerns with the
			 grant funds.
			(c)Other
			 reportsThe Congressional
			 Budget Office and the Government Accountability Office shall comment on the
			 information described in subsection (a)(3)(D) for any reports submitted under
			 subsection (a). Such comments shall be due to Congress within 45 days after the
			 end of the fiscal year for which such reports are submitted and made publicly
			 available by posting the comments on the websites of such Offices.
			(d)GuidanceThe
			 Director of the Office of Management and Budget shall issue guidance for
			 agencies on compliance with this section. The Director also shall require each
			 agency to create a standard form for use within the agency for the reports
			 required under subsection (a).
			(e)DefinitionsIn
			 this section:
				(1)Grant
			 fundsThe term grant
			 funds means any funds available for a grant from the Federal Government
			 if the period of availability of such funds for the grant is not greater than
			 one fiscal year.
				(2)AgencyThe
			 term agency has the meaning given under section 551 of title 5,
			 United States Code.
				(f)Effective
			 dateThis section shall apply to the first fiscal year beginning
			 after the date of the enactment of this Act and each fiscal year
			 thereafter.
			3.Identification
			 and return of undisbursed balances in expired grant accounts
			(a)Treatment of
			 undisbursed balances in expired grant accountsNotwithstanding section 1554 of title 31,
			 United States Code, during the first quarter of each fiscal year, each agency
			 with grant accounts shall identify any undisbursed balances in the grant
			 accounts as of the end of the preceding fiscal year. The agency shall return
			 such undisbursed balances to the Treasury of the United States by the end of
			 the first quarter of the fiscal year.
			(b)Applicability to
			 one-year grant fundsSubsection (a) applies to grant accounts
			 whose period of availability is not greater than one fiscal year.
			(c)AgencyIn
			 this section, the term agency has the meaning given under section
			 551 of title 5, United States Code.
			
